Citation Nr: 0126439	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  98-17 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 
1999, for the award of non-service-connected pension 
benefits. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 RO decision that denied service 
connection for PTSD, from a September 1997 RO decision which 
denied service connection for a skin disorder, and from a 
December 1999 RO decision which awarded non-service-connected 
pension benefits effective October 28, 1999 (the veteran 
appeals for an earlier effective date for pension).

The remand at the end of the present Board decision addresses 
another issue, service connection for sinusitis.


FINDINGS OF FACT

1.  The RO awarded non-service-connected pension effective 
October 28, 1999.  However, the veteran was permanently and 
totally disabled as of the date his pension claim was 
received by the RO on July 23, 1997.  Even if he became 
permanently and totally disabled within the year prior to his 
claim, his disabilities were not so incapacitating as to 
prevent the filing of a pension claim for at least 30 days 
following the date of permanent and total disablement.

2.  The veteran does not have an acceptable medical diagnosis 
of PTSD.

3.  The veteran's current skin disorder began after service 
and was not caused by any incident of service including 
claimed exposure to herbicides in Vietnam.






CONCLUSIONS OF LAW

1.  The correct effective date for the veteran's award of 
non-service-connected pension is July 23, 1997, date of VA 
receipt of the claim.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001). 

2.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).

3.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the United States Army 
from January 1968 to January 1970, including service in 
Vietnam.  His military occupational specialty was as a duty 
soldier.  He received no combat decorations, and there is no 
other evidence that he engaged in combat.  His service 
medical records indicate that in February 1968 he had a 
generalized rash and macular eruption with a sore throat; the 
diagnosis was measles.  In July 1968, he was seen for 
complaints of left lower extremity symptoms; physical 
findings were normal, and the examiner questioned whether 
there was a conversion reaction.  On a medical history form 
for the January 1970 service separation examination, the 
veteran denied a history of skin or nervous problems; the 
separation examination noted the skin and psychiatric system 
were normal on clinical evaluation.

On VA examination in April 1970, the veteran was found to 
have tinea versicolor and tinea cruris.  A June 1970 medical 
record notes he had a fungus on the groin and skin, and he 
was again diagnosed as having tinea versicolor and tinea 
cruris.

A March 1972 VA medical record notes that a relative of the 
veteran called to inquire about drug dependence treatment for 
the veteran.  An appointment was given for April 1972, but 
the veteran failed to report.

Medical records from 1980 and 1981 contain references to the 
veteran having dermatitis and tinea corporis.  In April 1985, 
he was treated for a sebaceaous cyst of a shoulder.

VA and private medical records from the 1980s and 1990s note 
the veteran received periodic treatment for psychiatric and 
substance abuse problems.  There were repeated diagnoses of 
an anxiety disorder, with panic attacks and somatic symptoms.  
During VA hospitalization in March 1993, the diagnosis was 
generalized anxiety disorder.  There are only a couple of 
medical records which mention an impression of PTSD, such as 
a June 1993 record noting a diagnostic impression of anxiety 
and PTSD. 

At an October 1993 VA psychiatric examination for 
compensation purposes, the diagnoses were generalized anxiety 
disorder, polysubstance use (heroin, cannabis, and alcohol) 
in alleged remission, and rule out organic anxiety disorder.

He was hospitalized at a VA medical facility from late 
November 1993 to late December 1993 because of his fears of 
losing control, persecutory ideas, insomnia, restlessness, 
ideas of reference, seeing shadows, and hearing voices and 
strange sounds.  He was diagnosed with residual type 
schizophrenia, as well as a substance abuse disorder in 
remission.

According to a January 1994 VA social work service admission 
note, the veteran had previously been socially isolated due 
to untreated emotional problems.  He had been unemployed 
since 1987, and he reported being unsuccessful at his jobs.  
He spent most of the time at home without any kind of 
activity.  Although scheduled to attend occupational therapy, 
the veteran indicated that he did not want to undergo such 
therapy and his sessions were canceled.  In May 1994, listed 
diagnostic impressions included schizophrenia by history and 
PTSD.

The RO denied service connection for a psychiatric disability 
in a November 1994 decision, both on a direct basis and as 
secondary to service-connected tonsillitis.  

When the veteran was seen at a VA clinic in December 1994 for 
psychiatric treatment, it was noted that he had a skin rash 
which was being treated by a family physician.  

Outpatient records from 1995 to 1997 show ongoing psychiatric 
treatment, and diagnoses included anxiety and a history of 
schizophrenia.  

In January 1997, the veteran was treated for tinea cruris.

In February 1997, the veteran filed a claim seeking service 
connection for PTSD.  

In February 1997, the RO sent the veteran a letter asking him 
to detail claimed service stressors for PTSD.

The veteran underwent a VA PTSD examination by a board of two 
psychiatrists in March 1997.  He did not describe any 
specific stressor or incident while serving in Vietnam.  The 
examiners reviewed the veteran's claims folder.  Following 
examination, the diagnoses were schizophrenia, residual type; 
and substance use disorder, polydrug abuse in alleged 
remission.  The board of psychiatrists also opined 
unanimously that "there is no evidence for a PTSD diagnosis, 
there is no stressor and the clinical picture is not that of 
a PTSD."  

The record includes a June 17, 1997, certification from the 
Public Assistance Program Center of Puerto Rico's Department 
of Social Services stating that the veteran was totally 
disabled to work at a job that produces an income or to 
perform duties that were normal for his age, capacity, and 
preparation.  The sole disorder listed on the certificate was 
chronic schizophrenia.  

On July 23, 1997, the RO received the veteran's claim for 
non-service-connected pension.  He also claimed service 
connection for a skin disorder.

In November 1997, the United States Armed Services Center for 
Research of Unit Records sent information regarding the 
deaths of two soldiers that the veteran appears to have 
described as PTSD stressors, and also provided information on 
claimed exposure to herbicides while serving in Vietnam.  

The veteran continued to receive VA treatment for various 
conditions, including psychiatric symptoms (not diagnosed as 
PTSD) in 1997 and in 1998.  

The veteran sought a VA outpatient psychiatric evaluation in 
May 1998 because of complaints of anxiety, irritability, and 
poor self-control of his impulses.  He reported not sleeping 
well for the past four months.  On mental status evaluation, 
his mood was anxious, his affect was euthymic, his speech was 
adequate in tone, speed, and amount.  His memory was 
preserved, and his abstract thinking, insight, and judgment 
were fair.  He was alert and oriented times three, and he was 
logical, coherent, and relevant.  The diagnoses were 
schizophrenia, not otherwise specified, generalized anxiety 
disorder, and borderline personality traits.  In September 
1998, the veteran continued exhibiting anxiety and 
sleeplessness.  He had a dysphoric mood and flat affect.  

Outpatient records from October and November 1998 note 
treatment for an inclusion cyst of a shoulder.  Tinea cruris 
was noted in December 1998.

The veteran wrote in a May 1999 letter regarding various PTSD 
stressors in Vietnam, and he also asserted that he had been 
exposed to Agent Orange on one particular day.

The veteran was hospitalized at a VA medical facility in June 
1999 with diagnoses of major depression with psychotic 
features, rule out cyclothymic disorder, and substance use 
disorder in full sustained remission.   His complaints 
included high levels of anxiety, depressed mood, and 
outbursts of aggressive behavior in the neighborhood, mood 
swings from elation to rage, hearing voices, and feeling 
persecuted.

On October 28, 1999, and in November 1999, the veteran 
underwent a series of VA examinations.  On a general medical 
examination, with regard to his skin, it was noted he had 
tinea cruris and dermatitis.  He was diagnosed as having a 
"psychiatric case," positive hepatitis C, status post 
hepatitis B, liver hepatocellular dysfunction with high 
enzymes, chronic cryptic tonsils, benign prostatic 
hypertrophy, hyperplasia with normal PSA, and tinea cruris 
intertrigo.  He also underwent a VA mental disorder 
examination, and he was diagnosed with schizophrenia, 
residual type, with a score of 55-60 on the GAF scale.  His 
symptoms included persecutory feelings, a sensation that 
something had influence over his behavior, and hearing a 
murmur that upset him and made him lose control.  He alleged 
that he had suicidal thoughts, but he was not deemed a 
suicide risk.  He appeared to have a rather aggressive 
potential, and his affect was inappropriate and flat.  His 
mood was tense, apprehensive, and rather angry.  While he was 
oriented in person, place, and time, his memory was fair, his 
intellectual functioning was average, his judgment was poor, 
and his insight was very poor.  A social and industrial 
survey noted the veteran lived alone, had not worked in 
years, and complained of nervous problems.  At a joints 
examination, the veteran was diagnosed with lumbar 
paravertebral myositis; mild degenerative arthritis of the 
feet and hands; large left calcaneal spur; mild degenerative 
joint disease of the left ankle; degenerative joint disease 
of the great toes; and degenerative joint disease of the 
thoracic and lumbar spine with large osteophytes at T11-T12 
and L5-S1 compatible with diffuse idiopathic skeletal 
hyperosthosis (dish or Forrestiers disease).  Diagnoses on 
other examination included nasal septal deviation and chronic 
otitis.

In a December 1999 decision, the RO awarded the veteran non-
service-connected disability pension, effective October 28, 
1999, the date of the recent VA examination. 

II.  Analysis

Through discussions in correspondence, the rating decisions, 
and statements of the case, the veteran has been notified of 
the evidence needed to substantiate his claims.  Medical 
records have been obtained, and he has been provided VA 
examinations.  The Board is satisfied that notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (2001) (to be codified 
at 38 C.F.R. § 3.159).

A.  Earlier effective date for non-service-connected pension

The veteran is seeking an effective date earlier than October 
28, 1999 for the award of non-service-connected pension.  
That date was the date of a VA examination.  The veteran 
maintains that the effective date should be when he filed his 
pension claim.  The file shows his pension claim was received 
by the RO on July 23, 1997.

A disability pension is payable to qualifying veterans who 
are permanently and totally disabled from non-service-
connected disability that is not the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1521.  

Unless specifically provided otherwise, the effective date of 
an award of pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  It is otherwise provided that, if the 
veteran was prevented, by reason of a disability which was so 
incapacitating, from applying for pension for a period of at 
least 30 days beginning on the date on which he became 
permanently and totally disabled, the effective date will be 
the date of application for the benefits or the date on which 
he became permanently and totally disabled, provided that he 
applies for a retroactive award within one year from such 
date, whichever is to his advantage.  While rating board 
judgment must be applied to the facts and circumstances of 
each case, extensive hospitalization will generally qualify 
as sufficiently incapacitating to have prevented filing of a 
claim.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1).

The RO awarded an effective date of October 28, 1999, based 
on VA examinations which began on that date.  The RO 
apparently found that such was the date entitlement arose 
(i.e., when the veteran was first shown to be permanently and 
totally disabled).  

However, in the judgment of the Board, there is ample 
evidence that the veteran was in fact permanently and totally 
disabled at the time that he filed his pension claim on July 
23, 1997.  A June 1997 certificate attested to the veteran's 
inability to work due to schizophrenia, and numerous other 
medical records support a finding of permanent and total 
disablement from psychiatric and physical disorders as of the 
July 23, 1997 pension claim.  For the most part, the findings 
on the later VA examination may be viewed as confirming the 
veteran's health status as it existed when his claim was 
filed on July 23, 1997.

The Board finds that the veteran was permanently and totally 
disabled when he filed his claim on July 23, 1997, and he is 
entitled to an award of pension from that date.

The law provides for a limited retroactive award within the 
year prior to a pension claim if by reason of disability the 
veteran was prevented from filing a pension claim for at 
least 30 days after becoming permanently and totally 
disabled.  Even if the veteran in the present case became 
permanently and totally disabled within the year prior to his 
claim, his disabilities were not so incapacitating as to 
prevent the filing of a pension claim for at least 30 days 
following the date of permanent and total disablement.  The 
veteran has made no contentions to the contrary.  Thus his 
pension award may not be earlier than his July 23, 1997 
claim.

In sum, the Board finds that an earlier effective date of 
July 23, 1997 is warranted for an award of pension.

B. Service connection for PTSD

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).]

As noted, one of the essential requirements for service 
connection for PTSD is an acceptable medical diagnosis of the 
condition.  The veteran's extensive medical records include 
only a couple of references to possible PTSD, whereas he has 
been repeatedly diagnosed as having other psychiatric 
disorders including a generalized anxiety disorder and 
schizophrenia.  The most probative medical evidence on the 
question of whether PTSD exists is the March 1997 VA 
examination by a board of two psychiatrists.  These doctors 
reviewed the historical records and examined the veteran, 
diagnosed him has having residual type schizophrenia, and 
clearly found that he did not have PTSD.  Subsequent medical 
records, including the October 1999 VA examination, likewise 
show no PTSD.

The weight of the medical evidence demonstrates that the 
veteran does not have diagnosed PTSD.  Without an acceptable 
diagnosis of PTSD, service connection for such disorder may 
not be granted.  The preponderance of the evidence is against 
the claim for service connection for PTSD.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

C.  Service connection for a skin disorder

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and sub-acute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, and trachea), and soft-tissue 
sarcomas.  The presumptive period for chloracne or other 
acneform disease consistent with chloracne, and for porphyria 
cutanea tarda, is within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

In this case, the veteran's service medical records indicate 
that he was seen for measles in February 1968, but no chronic 
skin disorder was shown in service.  The skin was normal on 
the January 1970 service separation examination, and at that 
time the veteran denied a history of skin problems.  A few 
months after service, in April 1970, the veteran was noted to 
have fungal infections (tinea versicolor and tinea cruris).  
Later medical records over the years note infrequent episodes 
of dermatitis, fungal infections, and shoulder cysts.  On VA 
examination in October 1999, the veteran was found to have 
dermatitis and tinea cruris intertrigo.

The post-service skin conditions, including the recently 
noted dermatitis and tinea cruris intertrigo, are not on the 
list of diseases for which service connection may be presumed 
based on herbicide exposure during service in Vietnam.  Even 
assuming that the veteran was exposed to herbicides in 
Vietnam, there is no medical evidence suggesting his current 
skin conditions are related to such exposure.  The medical 
evidence does not otherwise link the post-service skin 
conditions with any incident of service.

The weight of the credible evidence demonstrates that the 
veteran's current skin disorder began after service and was 
not caused by any incident of service including claimed 
exposure to herbicides in Vietnam.  A skin disorder was 
neither incurred in nor aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection for a skin disorder.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An earlier effective date of July 23, 1997, for the award of 
a non-service-connected pension, is granted.  

Service connection for PTSD is denied.

Service connection for a skin disorder is denied.


REMAND

The RO denied service connection for sinusitis in a June 1997 
decision, and the veteran was notified of this by an RO 
letter dated July 1, 1997.  In a statement in support of 
claim, dated May 12, 1998 and received by the RO on June 25, 
1998, the veteran said he disagreed with this adverse 
decision and wanted to appeal.  Such statement constitutes a 
timely notice of disagreement.  38 U.S.C.A. § 7105.  However, 
the RO has not issued a statement of the case on the issue of 
service connection for sinusitis, and it must do so.  
Manlincon v. West, 12 Vet.App. 238 (1999).  Accordingly, this 
matter is remanded for the following action:

The RO should issue the veteran a 
statement of the case on the issue of 
service connection for sinusitis, and he 
should be given an opportunity to perfect 
an appeal of such issue by filing a 
timely substantive appeal in accordance 
with 38 U.S.C.A. § 7105.  The case should 
be returned to the Board for review of 
this issue only if the veteran properly 
completes an appeal.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 



